983 So. 2d 66 (2008)
In re Gregory J. FAVRET and Office of Disciplinary Counsel.
No. 2008-B-0780.
Supreme Court of Louisiana.
May 2, 2008.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent engaged in misconduct involving conversion of client funds. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, seeking respondent's disbarment. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Gregory J. Favret, Louisiana Bar Roll number 5483, be and he hereby is disbarred, retroactive to the date of his interim suspension ordered in In re: Favret, 96-0574 (La.3/8/96), 669 So. 2d 411. His name shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
TRAYLOR and KNOLL, JJ., would reject consent discipline.